 

Exhibit 10.1

 



AMENDMENT NO. 1

TO

SHARE PURCHASE AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to the Share Purchase Agreement, dated
January 13, 2016 (the “Share Purchase Agreement”), by and among iBio, Inc., a
Delaware corporation (the “Company”) and Eastern Capital Limited, a Cayman
Islands corporation (including its successors and assigns, the “Purchaser”) for
the sale and purchase of 6,500,000 shares of common stock of the Company, is
made and entered into as of February 25, 2016.

 

The Share Purchase Agreement is hereby amended as follows:

 

1.The references to “March 31, 2016” in Section 4.3 and Section 5.1(a) of the
Share Purchase Agreement are replaced with “April 15, 2016”.

  

2.All other terms and conditions of the Share Purchase Agreement shall remain in
full force and effect.



 

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, this Amendment No. 1 to the Share Purchase Agreement is duly
executed as of the date first above written.

 





  IBIO, INC.             By: /s/ Robert  B. Kay     Name: Robert B. Kay    
Title: Executive Chairman and CEO             EASTERN CAPITAL LIMITED          
  By: /s/ Mark VanDevelde     Name: Mark VanDevelde     Title: Director         
 



 



 



 

 

 

 

 